Citation Nr: 0525429	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for chronic prostatitis, 
currently evaluated as 30 percent disabling. 



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 RO rating decision which, in 
pertinent part, denied a rating in excess of 30 percent for 
prostatitis.

In April 1998, the Board remanded this claim for a hearing to 
be scheduled.  The hearing was held at the RO in May 1999 
before the undersigned Veterans Law Judge, A. Bryant.  The 
issue of entitlement to an increased rating for chronic 
prostatitis was one of the issues discussed at the hearing.

In December 1999, the Board again remanded the issue of 
entitlement to an increased rating for chronic prostatitis.  
Subsequently, another hearing was held at the RO in May 2001 
before the undersigned Veterans Law Judge, Mary Gallagher. 
The issue of entitlement to an increased rating for chronic 
prostatitis was one of the issues discussed at the hearing.  
Because the veteran presented testimony on this issue before 
more than one Board Member, the issue has been considered by 
a three-member panel of the Board.  Other issues before the 
Board at this time will be addressed in separate decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board regrets the further delay in issuing a final 
disposition on the issue of entitlement to an increased 
rating for chronic prostatitis, however, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In March 2002 the Board remanded this matter to the RO and 
directed that the RO obtain "all identified medical records, 
to include VA treatment records not currently associated with 
the appellant's claims file and any additional medical 
records from Dr. James Young, 600 Holly Street, Magee, 
Arkansas".  This request resulted from the veteran's 
testimony in May 2001 to the effect that he had received 
treatment for his prostatitis through VA and through Dr. 
Young.  A thorough review of the claims file, however, 
appears to show that the remand order of March 2002 has not 
been fully complied with.  A Board remand confers upon the 
appellant the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

It appears that the veteran has submitted treatment records 
from Dr. Young dated from April 1994 to July 1998 and from 
March 2000 to December 2003.  (A stamp on one of these 
treatment records shows that Dr. Young apparently works at 
the McGehee Family Clinic, P.O. Box 202, McGehee, AR, 
71654".)  It is unclear whether there may be any additional 
relevant treatment records from Dr. Young dated from July 
1998 to March 2000.  Pursuant to VA's enhanced duty to assist 
the veteran, an attempt to obtain such records should be 
made.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 
3.159(c-e) (2004).

With regard to treatment records from the Little Rock VA 
Medical Center (VAMC), the Board notes that there is no 
indication in the claims file that an attempt to obtain 
complete and current treatment records from that facility has 
been made.  In the February 2004 supplemental statement of 
the case (SSOC), the RO indicated that the evidence reviewed 
included treatment reports from the Little Rock VAMC dated 
from October 1990 to March 2000.  In the March 2004 SSOC, the 
RO indicated that the evidence reviewed included treatment 
records from the Little Rock VAMC "through November 2004".  
While there are Little Rock VAMC treatment records dated 
through April 2000 in the claims file, as well as Little Rock 
VAMC treatment records dated in October and November 2004, 
there is no indication that treatment records for the period 
from April 2000 through October 2004 have been requested or 
otherwise accounted for.  Therefore, it is unclear whether 
there may be additional relevant treatment records for the 
veteran at the Little Rock VAMC.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the duty 
to assist the veteran, VA must obtain these records.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

On VA examination in February 2005 the veteran reported he 
was currently seeing Dr. Dennis Jacks and Dr. Lupo in Pine 
Bluff for his prostatitis, and that he had been given 
antibiotics for his prostatitis.  Pursuant to VA's enhanced 
duty to assist the veteran, an attempt to obtain such records 
should be made.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c-e) (2004).

Finally, it appears that there are conflicting opinions as to 
whether the veteran currently has prostatitis.  Prior private 
treatment records dated in the early 1990s show that the 
veteran was diagnosed with prostatitis.  He underwent a VA 
examination in March 2000 at which it was noted that he had 
no bacterial infection of the prostate and the diagnosis was 
prostatodynia.  On VA examination in February 2005 the 
examiner indicated that "[n]o one in urology is sure what 
the prostatitis actually is, very rarely it is due to an 
infection and his may or may not be prostatitis [sic] may be 
related to more to nerve irritation specifically low back 
pain, which is referred to the prostate gland."  In February 
2005 the examiner also noted that there was no medical record 
for review.  Thus, it is unclear whether the veteran has 
prostatitis and if so whether there is any resulting 
disability.  Thus, pursuant to VA's duty to assist the 
veteran, he should be scheduled for a current VA examination 
to clarify the current severity of his prostate disability, 
to include a determination of whether he has prostatitis or 
related disability.  38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (c)(4) (2004).

Based on this evidence, the Board finds that in order to 
fulfill the duty to assist, a VA medical examination and 
opinion must be obtained.  Since VA will schedule an 
examination, the veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).

Accordingly, the Board REMANDS this case for the following:

1.  Obtain complete treatment records for 
the veteran from the Little Rock VAMC for 
the period from April 2000 to the 
present, but only for any treatment or 
testing pertaining to his prostate and/or 
prostatitis.

2.  With any assistance needed from the 
veteran, obtain complete treatment 
records from Dr. Young dated from July 
1998 to March 2000, but only for any 
treatment or testing pertaining to his 
prostate and/or prostatitis.

3.  With any assistance needed from the 
veteran, obtain complete treatment 
records from Dr. Jacks and Dr. Lupo from 
1997 to the present, but only for any 
treatment or testing pertaining to his 
prostate and/or prostatitis.

4.  Schedule the veteran for a VA 
genitourinary examination to ascertain 
the nature and current severity of any 
prostate disability.  It should 
specifically be noted whether the veteran 
has prostatitis, and if not, what related 
prostate disability he may have.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  All appropriate tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  The examiner should render 
opinions for the record as to whether the 
veteran's service-connected prostatitis 
(or related disability) results in 
voiding dysfunction, and/or urinary 
frequency, and/or obstructed voiding, 
and/or urinary tract infection.  The 
complete rationale for any opinion(s) 
expressed should be provided.  

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).  



			
	MARY GALLAGHER	CONSTANCE TOBIAS
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	A. BRYANT
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


